Title: From Thomas Jefferson to John Hargrove, 3 January 1808
From: Jefferson, Thomas
To: Hargrove, John


                  
                     Washington Jan. 3. 1808.
                  
                  Th Jefferson with his compliments to the revd. mr Hargrove, returns him his thanks for the little peice on telegraphs which he has been so kind as to send. it comes very opportunely, to enter into competition with some other plans, at a moment when we have under contemplation the establishment of a system of Telegraphs. he is very sensible of this mark of mr Hargrove’s attention, and salutes him with great esteem & respect.
               